Citation Nr: 1550294	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and schizophrenia.

(An issue of entitlement to eligibility for educational assistance benefits is addressed in a separate decision issued under the same docket number).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981 and from April 1981 to February 1991.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

On June 8, 2015, the Veteran appeared at the RO and provided testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C.  A transcript of that hearing is associated with the electronic file.  

This claim is being processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board notes for clarification that at this point, the service connection claim for an acquired psychiatric disorder, including PTSD and schizophrenia, is only in quasi-appellate status.  In this regard, documents in the VBMS file reflect that a timely Notice of Disagreement (NOD) relating to the service connection claim for PTSD was filed in June 2013.  Accordingly, a statement of the case (SOC) must be issued on the claim as explained in the Remand, as the Veteran has initiated the appellate process.  Manlincon v. West, 12 Vet. App. 238 (1998).  Therefore, this claim will be addressed in the Remand below.  

The Board notes that in August 2015, the Veteran disagreed with a recent rating decision denying an increased rating for residuals of syphilis and denying an increased rating for low back disability.  Inasmuch as the RO has not had a reasonable chance to respond to the notice of disagreement through the issuance of a statement of the case, the Board at this time will not remand those matters, but instead will simply refer them to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Board's review of the VBMS file reveals that additional action pertaining to the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD and schizophrenia, is warranted.  

In April 2013, the RO issued a rating decision denying service connection for PTSD.  In June 2013, the Veteran filed a Notice of Disagreement (NOD) with the denial of his claim.  A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2015).  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  In this case the NOD is both substantively valid and timely.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015).  To date, there is no evidence of record that the RO issued a Statement of the Case (SOC) with respect to the claim for service connection for PTSD.  Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board points out; however, that the case will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action: 
 
The AOJ should issue to the Veteran and his representative an SOC addressing the claim regarding entitlement to service connection for an acquired psychiatric disorder, including PTSD and schizophrenia.  Along with the SOC, the AOJ must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford them the applicable time period for perfecting an appeal to this issue.  If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



